Plaintiff testified that he first felt a "twinge" in his abdomen on May 6, 1992; that he next felt a "twinge" perhaps the following week, and thereafter occasionally; that these increased in the Fall of 1992, and that he first noticed a lump or bulge in his abdomen in November or December, 1992, preceding diagnosis of a hernia by Dr. McKeown on December 4, 1992, who referred him for the surgery by Dr. Martin.  His counsel argued to the Full Commission that the hearing deputy denied the claim because the claimant had not felt pain at the time of the specific traumatic incident in May.  Although counsel did not cite the case, this is reminiscent of the argument that led the N.C. Court of Appeals to reverse the Commission in Roach v. Lupoli Const. Co., 88 N.C. App. 271,273, 362 S.E.2d 823 (1987).  This Commission, and I believe the Deputy Commissioner, denied the claim because the greater weight of the evidence fails to show that a hernia resulted from the incident, or that the hernia appeared suddenly, or that it immediately followed the incident, as required by N.C. Gen. Stat. § 97-2(18).  A finding of fact concerning the claimant's sensation at the time of onset was made because, obviously, it has at least some probative value in virtually every case of any kind of N.C. Gen. Stat. § 97-2(6) "accident".  We are aware, as the Court stated in Roach, that while the absence of pain can be construed as evidence as to whether (or how badly) a plaintiff was injured, absence of great pain does not mandate a finding that no injury occurred.
                                  S/ _______________________ J. RANDOLPH WARD COMMISSIONER
JRW:md